DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/653,996, filed April 6, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee 
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 1 October 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Specification
The disclosure is objected to because on page 1, lines 6-8, the reference to and benefit claim of the provisional application 62/653,996 is improper.  The reference at lines 6-8 should be deleted (see the paragraphs above concerning Priority).  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 17, the word “package” should be changed to --packaged--; and
line 18, the word “edges” should be changed to --edge--.
Appropriate correction is required.
Claim 5 is objected to because of the following informality:
line 1, the word “stiffens” should be changed to --stiffen--.
Appropriate correction is required.
Claim 7
line 4, a semi-colon should be inserted after the word “frame”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15, the recitation “the package” lacks proper antecedent basis.  It is suggested that such be changed to --the item--.
Regarding claim 4, line 3, the recitation “the geometric sealing rings” lacks proper antecedent basis.  It is suggested that the word “the” be deleted.
Regarding claim 5, lines 1 and 2, the recitation “the finished laminations” lacks proper antecedent basis.  Additionally, it is unclear as to precisely what structure the recitation “the finished laminations” is referring.
Regarding claim 6, line 1, the recitation “the base point” lacks proper antecedent basis.  Additionally, it is unclear as to precisely what structure the recitation “the base point” is 
Regarding claims 2 and 7-15, these claims depend directly or indirectly from a rejected claim and accordingly are also rejected under 35 USC 112(b).
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 3830365) (hereinafter Krueger) in view of Hollingsworth (US 4575991), and further in view of Bartelt (US 3247643).
Regarding claim 1, the Krueger reference discloses a method of forming vacuum sealed packages (fig. 4 and abstract: “An object is packaged in a vacuum skin pack formed by evacuating space between a pair of heat-sealable sheets containing the object and by heat-sealing the sheets to each other about the object”), the method comprising:

placing a dimpled bottom film sheet (15) (col. 10, lines 29-31, “These nodes may also be designated as dimples and the sheet 15 may be designated as dimpled”) comprising dimples and valleys between the dimples and an outer perimeter on the base plate (100) of the vacuum box (32); 
placing an item (22) to be packaged on the dimpled bottom film sheet (15) (col. 8, lines 4-8, “seen in FIG. 3, the sheet 15 is placed on a vacuum platen 100 in an inverted position wherein the protrusions 20 project upwardly. An object 22 to be packaged is placed on the sheet 15”; and col. 10, lines 29-31, “These nodes may also be designated as dimples and the sheet 15 may be designated as dimpled); 
securing a top film sheet (23) in a clamp frame (26) above the vacuum box (32) (col. 8, lines 8-10, “a thermoplastic top sheet 23 is inserted and held between top and bottom portions 24 and 25 of a frame structure 26);
heating the top film sheet (23) to a processing temperature with a heat source (17);
lowering the clamp frame (26) and heated top film sheet (23) towards the item (22) and dimpled sheet (col. 5, lines 61-64: “the object may be placed onto one of the sheets and the other sheet may then be lowered onto the object and toward the other sheet);

moving the clamp frame (26) down to the raised edges (31) of the vacuum box (32) as the vacuum suction pulls the top film sheet (23) against the outer surface of the item (22) down to a base perimeter on the dimpled film sheet (15) around a base of the item (22) being packaged (col. 9, lines 22-29, “drawing of the top sheet 23 into conformity with the substrate 15 progresses continuously toward a sealing of the sheets 15 and 23 to each other about the object 22. This progressively collapses and closes the evacuation channels 21 until the sheets become sealed to each other at the end of the evacuation process and throughout the contacting surfaces of the sheets 15 and 23); and 
pulling the top film sheet (23) down using the vacuum suction (18) into contact with the dimpled film sheet (15) from the base perimeter on the dimpled film sheet (15) outward toward the perimeter of the dimpled film sheet (15) forming a seal between the top film sheet (23) and the dimpled film sheet (15) from the base perimeter outward (col. 9, lines 14-29- The evacuation continuing through the evacuation channels draws top film 23 into conformity with the substrate 15. Owing to the curved or laterally slanted configuration of the convex protrusions 20, an ideal conformity between the top sheet 23 and substrate 15 is possible, and 
The Krueger reference discloses all of applicant’s claimed subject matter with the exception of expressly disclosing heating the top film sheet to a processing temperature with a heat source that causes the top film sheet to sag under its own weight while in the clamp frame. 
However, the Krueger reference teaches heating the top film sheet (23) to a processing temperature with a heat source (17).  Additionally, the Hollingsworth reference discloses that it is old and well known in the relevant skin-packaging art to provide a heating device (17) which is used for heating a top film sheet (25) to a processing temperature with a heat source (17) that causes the top film sheet (23) to sag under its own weight while in the clamp frame (20) (see fig. 3 and col. 3, lines 48-65). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Krueger method of forming vacuum sealed packages by having incorporated the teachings of Hollingsworth to perform the step of heating the top film sheet to a processing temperature with a heat source that causes the top film sheet to sag under its own weight while in the clamp frame, in order to allow the film to soft and allow it to droop, and eventually draped over the item to be packaged.  A skilled 
The Krueger method, as modified by Hollingsworth above, does not expressly disclose that moving the clamp frame down to the raised edges of the vacuum box as the vacuum suction pulls the top film sheet against the outer surface of the item down to a base perimeter on the dimpled film sheet around a base of the item being packaged such that the remainder of the top film sheet from the base perimeter at the dimpled film sheet top surface extending outward to the perimeter of the top film sheet in the clamp frame extends at an angle that is greater than about 5°.
However, the Bartelt reference discloses that it is old and well known in the relevant skin-packaging art to operate a skin packaging machine (as seen in figs. 4 and 9) such that moving a clamp frame (53) down to a raised edge (52) of the vacuum box (chamber 17) as a vacuum suction (via vacuum pump 97) pulls a top film sheet (18) against an outer surface of an item (11) down to a base perimeter on a bottom film sheet (base 10 with skirt 14) )around a base of the item (11) being packaged such that the remainder of the top film sheet (18) from the base perimeter at the bottom film sheet (10, 14) top surface extending outward to the perimeter of the top film sheet (18) in the clamp frame (53) extends at an angle that is greater than about 5° (this is shown in fig. 9 and described in col. 5, line 23-52, the angle, while not expressly discussed, is clearly shown in fig. 9 and would be greater than about 5° at the time the draped top film 18 contacts the base of the item 11.  As seen in the annotated figure below, the angle is measured between a line approximating the location of the draped film from the 

    PNG
    media_image1.png
    378
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    475
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Krueger method of forming vacuum sealed packages by having incorporated the teachings of Bartelt to perform the step of moving the clamp frame down to the raised edges of the vacuum box as the vacuum suction 
Regarding claim 2, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein, as the hot top film sheet (Krueger: 23) contacts the top surface of the dimples (Krueger: 20) in the dimpled film sheet (Krueger: 15), thermal heat transfer occurs from the top film sheet (Krueger: 23) to the dimples (Krueger: 20) of the dimpled film sheet (Krueger: 15) (Krueger: col. 9, lines 3-5, “By way of example, peripheral portions of the substrate 15 are heated by the source 17 by way of the sheet 23).
Regarding claim 3, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 2, further comprising collapsing the dimples (Krueger: 20) and bringing the hot top film sheet (Krueger: 23) in contact against the valleys (Krueger: 21) of the dimpled film sheet (Krueger: 15) to create an air-tight seal (Krueger: col. 9, lines 31-36, “Because of the above mentioned inhibition of heat flow from the substrate 15 in a direction away from the top sheet 23, sufficient heat energy is provided and conserved to 
Regarding claim 4, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 3, wherein the dimples (Krueger: 20) collapse inward pulling the contacted portion of the top film sheet (Krueger: 23) in with the collapsed dimples (Krueger: 20) (Krueger: col. 9, lines 59-63, “When a platen 100 having apertures 12 over its area is employed in the method and apparatus of FIG. 3, the upward protrusions 20 are typically drawn downwardly as indicated in FIG. 4 at 20' during the evacuation and sealing process).   The Krueger method, as modified by Hollingsworth and Bartelt, does not expressly disclose forming geometric sealing rings.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form geometric sealing rings through routine experimentation, after the collapsing of the protruding plastic dimples to improve the seal based the existing teachings in Krueger that when “a platen (100) having apertures (12) over its area is employed in the method and apparatus of FIG. 3, the upward protrusions (20) are typically drawn downwardly as indicated in FIG. 4 at 20' during the evacuation and sealing process”.
Regarding claim 6, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the angle from the base point against the upper portions of the dimpled film sheet at the base of the item to the raised edge of the vacuum box from which the top film sheet extends is greater than about 5°, but does not disclose that the angle is between about 5° and 30°.  
In re Aller, 105 USPQ 233.
Regarding claim 8, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the top film sheet (Krueger: 23) comprises a thermoplastic film (Krueger: col. 7, lines 21-25).
Regarding claim 9, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the top film sheet (Krueger: 23) comprises at least one of a polyester, a polyolefin, or a polyethylene (Krueger: col. 7, lines 15-21: “… various types of heat-sealable top and bottom sheets including … sheets of polyvinyl chloride, sheets of polyethylene, or sheets of unsaturated polyester resin”).
Regarding claim 10, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the dimpled film sheet (Krueger: 15) comprises a thermoplastic film (Krueger: col. 7, lines 21-25).
Regarding claim 11, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the dimpled film sheet (Krueger: 15) comprises at least one of a polyester, a polyolefin, or a polyethylene (Krueger: col. 7, lines 15-21: “… various types of heat-sealable top and bottom sheets including … sheets of polyvinyl chloride, sheets of polyethylene, or sheets of unsaturated polyester resin”).
Regarding claim 14, the Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, wherein the dimples formed in the dimpled film sheet comprise circular cross-sections (Krueger: col. 7, lines 59-63).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Anderson et al. (US 3412183) (hereinafter Anderson).
Regarding claim 7, Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, and further comprising forming the dimpled film (15) sheet by the steps comprising:
placing a template having apertures therein on the vacuum box (Krueger: col. 7, lines 31-33: “According to Fig. 1, a vacuum platen 10 has a multitude of apertures 12 leading from a plenum chamber 13 to the top surface of the platen);
heating the film sheet (Krueger: 15) (Krueger: col. 7, lines 37-39: “The sheet 15 is heated by thermal radiation and/or convection 16 from a conventional heat source 17 until the sheet material softens); 

pulling air through the vacuum box (Krueger: 32) creating a vacuum suction (Krueger: via vacuum pump 18) causing portions of the film sheet (Krueger: 15) that has been heated to be drawn into the apertures (Krueger: col. 7, lines 44-46: “The resulting evacuation of the chamber 13 and apertures 12 will draw parts of the sheet 15 into the apertures 12). 
However, the Krueger method, as modified by Hollingsworth and Bartelt above, does not disclose securing a film sheet within the clamp frame and heating the film sheet. 
The Anderson reference discloses that it is old and well known in the relevant packaging art to vacuum form plastics by drawing vacuum on a sheet of plastic by securing a film sheet within a clamp frame and heating the film sheet (Anderson: col. 3, lines 65-74).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Krueger method of forming vacuum sealed packages by having incorporated a clamping system, as suggested by Anderson, in order to improve the control of the heating process (see Anderson, col. 4, lines 42-45: “While many thousands of articles have been formed using this method of control, we have concluded that an improved form of control is possible which is being later described).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over prior art as applied to claim 1 above, and further in view of Lee et al. (US 20040050745) (hereinafter Lee).
Regarding claim 15, Krueger method, as modified by Hollingsworth and Bartelt above, teaches the method according to claim 1, but does not disclose wherein the dimples formed in 
However, the Lee reference discloses that it is old and well known in the relevant vacuum packaging art that dimples formed in a dimpled film sheet may comprise at least one of rectangular cross-sections, square cross-sections, or diamond cross-sections (Lee: paragraph [0029]: “The air channels may be formed by embossing the first and second panels 12 and 14 so that protrusions may be formed, and between the protrusions channels 20 and 22 may be formed”; and paragraph [0032]: “As illustrated in FIGS. 3 to 7, the embossing on the panels may have a variety of configurations so that the protrusions may have shapes such as a square, rectangle, triangle, circular, and pentagon, or any other configuration known to one skilled in the art”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Krueger method by having utilized square protrusion shapes, as suggested by Lee, in order to increase “visibility of the packaging (see Lee: paragraph [0005]: “One of the drawbacks of current vacuum bags is that the entire inner surface of one or both panels are embossed to form the air channels so that at least one panel is opaque”; and paragraph [0006]: “This invention provides a bag adapted to vacuum seal an item and allow the user to see through the bag so that the item within the bag may be later identified”).
Allowable Subject Matter
Claims 5, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5: the closest prior art to Krueger discloses the method according to claim 4, but does not disclose wherein the sealing rings stiffens the finished laminations to facilitate forming of an interlocking feature of the film sheets.  None of the prior art discloses, wherein the sealing rings stiffens the finished laminations to facilitate forming of an interlocking feature of the film sheets.  Further, the prior art whether taken alone or combination, fails to disclose or suggest the particular arrangement of these parts as required by claim 5, and thus claim 5 is deemed to be directed to allowable subject matter.
Regarding claim 12, the closest prior art to Krueger discloses the method according to claim 1, but does not disclose further comprising reversing the vacuum suction to a blowing air in the vacuum box upon completing the forming of the package to force separation of the formed package from the vacuum box. None of the prior art discloses, further comprising reversing the vacuum suction to a blowing air in the vacuum box upon completing the forming of the package to force separation of the formed package from the vacuum box. Further, the prior art whether taken alone or combination, fails to disclose or suggest the particular arrangement of these parts as required by claim 12, and thus claim 12 is deemed to be directed to allowable subject matter.

Claim 13 depends from claim 12, and therefore is likewise directed to allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (US ‘529) discloses a skin-packaging method including a base sheet with dimples and a vacuum sealing enclosure.
Youell, Jr. et al. (US ‘280) discloses a skin-packaging method with heating of a top sheet in a clamping frame, and draping of the heated film in the clamping frame onto an item to be packaged.
Johnson (US ‘008) discloses a vacuum packaging method including a dimpled film.
Merritt (US ‘520) discloses a skin packaging method including a dimpled film and draping of a heated top film over an item to be packaged.
Watts, Jr. et al. (US ‘886) discloses a vacuum packaging method including a movable frame.
McCully et al. (GB ‘949) discloses a skin-packaging method including a clamping frame for a top film, heating of the top film and draping of the heated top film over an item to be package which is located on a base film.
Rorer (US ‘770) discloses a skin-packaging method including a clamping frame for a top film, heating of the top film and draping of the heated top film over an item to be package which is located on a base film.
Esterhammer (DE ‘977) discloses a skin-packaging method including a top film, heating of the top film and draping of the heated top film over an item to be package which is located on a base film formed by first and second films with bubbles therebetween.
Oberhuber (DE ‘626) discloses a skin-packaging method including a clamping frame for a top film, heating of the top film and draping of the heated top film over an item to be package which is located on a base film.
Alexander (GB ‘377) discloses a skin-packaging method including a top film which has a portion 8a located in an aperture 12a of a base material in order to key the two together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 February 2022